NO. 12-22-00021-CV

                          IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

SAVRX PHARMACY, INC., CARE                       §      APPEAL FROM THE 7TH
FIRST PHARMACY, LLC, SMART RX
SYSTEMS, INC. AND SWATANTRA
ROHATGI,
APPELLANTS
                                                 §      JUDICIAL DISTRICT COURT
V.

TYLER INTERNAL MEDICINE
ASSOCIATES, PA,
APPELLEE                                         §      SMITH COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       Appellants, SavRX Pharmacy, Inc., Care First Pharmacy, LLC, Smart RX Systems, Inc.
and Swatantra Rohatgi, and Appellee, Tyler Internal Medicine Associates, PA, filed a motion to
effectuate settlement. The motion states that the parties reached a settlement as to all issues and
claims litigated in this appeal. They request that this Court set aside the trial court’s judgment
without regard to the merits and remand the case to the trial court for entry of a final judgment in
accordance with the parties’ settlement.
       Texas Rule of Appellate Procedure 42.1 sets forth the actions that this Court may take in
accordance with an agreement signed by the parties or their attorneys and filed with the
clerk. TEX. R. APP. P. 42.1(a)(2). We may: (A) render judgment effectuating the parties’
agreement; (B) set aside the trial court’s judgment without regard to the merits and remand the
case to the trial court for rendition of judgment in accordance with the agreement; or (C) abate
the appeal and permit proceedings in the trial court to effectuate the agreement. TEX. R. APP.
P. 42.1(a)(2).
         Accordingly, we grant the motion to effectuate settlement. We render judgment setting
aside the trial court’s judgment, without regard to the merits, and we remand the case to the trial
court for rendition of judgment in accordance with the parties’ settlement. See TEX. R. APP.
P. 42.1(a)(2)(B).
Opinion delivered July 20, 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                            JULY 20, 2022


                                        NO. 12-22-00021-CV


              SAVRX PHARMACY, INC., CARE FIRST PHARMACY, LLC,
              SMART RX SYSTEMS, INC. AND SWATANTRA ROHATGI,
                                  Appellants
                                     V.
                 TYLER INTERNAL MEDICINE ASSOCIATES, PA,
                                   Appellee


                                 Appeal from the 7th District Court
                         of Smith County, Texas (Tr.Ct.No. 21-2285-A)

                   THIS CAUSE came on to be heard on the parties’ motion to effectuate
settlement, and the same being considered, it is hereby ORDERED, ADJUDGED and
DECREED by this Court that the motion to effectuate settlement be granted; judgment is
rendered setting aside the trial court’s judgment without regard to the merits; the cause is
remanded to the trial court for rendition of judgment in accordance with the parties’ settlement
agreement, and that the decision be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.